SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

707
CAF 13-00136
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF ANDREA J. MORGIA,
PETITIONER-APPELLANT,

                      V                             MEMORANDUM AND ORDER

THOMAS E. HORNING, RESPONDENT-RESPONDENT.
(APPEAL NO. 4.)


LINDA M. CAMPBELL, SYRACUSE, FOR PETITIONER-APPELLANT.

KRYSTAL M. HARRINGTON, ATTORNEY FOR THE CHILD, LOWVILLE.

SCOTT A. OTIS, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered December 17, 2012 in a proceeding
pursuant to Family Court Act article 6. The order dismissed the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Morgia v Horning ([appeal No. 1]
___ AD3d ___ [July 3, 2014]).




Entered:    July 3, 2014                        Frances E. Cafarell
                                                Clerk of the Court